Citation Nr: 1010360	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for adenocarcinoma of the prostate, status post 
laparoscopic radical prostectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2008 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in December 2009.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that at the hearing, the Veteran 
testified that he has had recent, relevant treatment at an 
identified VA facility.  Transcript at 6-7 (2009).  
These records of treatment have not been associated with the 
claims file.  

The Veteran asserts that the severity of his symptoms in 
association with the service-connected adenocarcinoma of the 
prostate, status post laparoscopic radical prostectomy, are 
worse than reflected in the 10 percent rating assigned.  In 
addition, he asserts that he has disability due to 
sarcoidosis as a result of service.  Transcript at 4-5 
(2009).  

At the hearing, the Veteran testified that symptoms 
associated with adenocarcinoma of the prostate, status post 
laparoscopic radical prostectomy, include leakage whenever he 
picks anything up and associated diarrhea.  Transcript at 3-6 
(2009).  The Board notes private records reflect that the 
Veteran underwent a laparoscopic radical prostatectomy due to 
prostate cancer in 2003, and complications were noted to 
include ileus, secondary to prolonged urine leak from the 
vesicourethral anastomosis.  

In addition, in the January 2008 VA Form 21-526, the onset of 
sarcoidosis/lung disorder was noted to be in 1973.  In 
correspondence received in March 2008, the Veteran stated 
that in 1969 or 1970, he was hospitalized for sarcoidosis and 
has residuals to include scarring of the lungs, sores on his 
legs, and shortness of breath.  The Board notes that the 
Veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange during service.  Sarcoidosis, 
however, is not one of the listed conditions for which 
service connection may be presumed as due to exposure to 
Agent Orange.  Regardless, consideration of the claim for 
service connection for sarcoidosis, to include as due to 
exposure to Agent Orange, is warranted on the basis of 
whether there is proof of actual causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, in May 2008, the Veteran submitted an article 
titled, Sarcoidosis of the Prostate.  The Veteran has not 
been provided with VCAA in regard to secondary service 
connection.  Regardless, in this case, there is a diagnosis 
of sarcoidosis, an indication of treatment shortly after 
separation, and insufficient evidence upon which to base a 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, the Veteran should be afforded a VA 
examination in association the claim of entitlement to 
service connection for sarcoidosis, and while the Board is 
not required to remand an appealed claim solely because of 
the passage of time since an otherwise adequate examination 
report was prepared, in this case, the Veteran has asserted 
that service-connected adenocarcinoma of the prostate, status 
post laparoscopic radical prostectomy, has undergone an 
increase in severity since the time of the August 2008 
examination.  

The Board notes that while the September 2008 rating decision 
notes that an August 2008 VA genitourinary examination report 
showed that the Veteran's lungs were clear to auscultation 
and percussion, no opinion in regard to sarcoidosis was 
requested in association with that examination.  Regardless, 
the Board finds that further development is necessary for a 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant up-
to-date VA treatment records from the 
identified VA facility that have not been 
associated with the claims.  All records 
obtained should be associated with the 
claims file.  

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
degree of impairment due to service-
connected adenocarcinoma of the prostate, 
status post laparoscopic radical 
prostectomy, as well as the nature and 
etiology of sarcoidosis.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
the claims file.  All necessary tests 
should be accomplished.  All symptoms 
relating to the service-connected 
adenocarcinoma of the prostate, status 
post laparoscopic radical prostatectomy, 
should be reported in detail.  The AOJ 
should request that the examiner provide 
an opinion in regard to the service-
connected adenocarcinoma of the prostate, 
status post laparoscopic radical 
prostectomy, to include whether any 
gastrointestinal symptoms, including fecal 
leakage, are related to the disability, 
and any impact on employability.  In 
addition, the examiner should provide an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified 
sarcoidosis is related to service or is 
proximately due to or been chronically 
worsened by service-connected disability.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


